Citation Nr: 0321806	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-19 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUTION

The veteran had active service from January 1982 to April 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In its November 1998 rating decision and March 1999 statement 
of the case, the RO framed the issue as entitlement to 
service connection for a personality disorder, while in its 
April 2003 supplemental statement of the case the RO framed 
the issue as service connection for personality disorder and 
schizoaffective disorder on a direct, aggravation or 
presumptive basis.  

When the veteran filed his claim in October 1998, he said he 
wanted service connection for mental disability on a 
presumptive basis and also requested that consideration be 
given to service connection based on aggravation.  The Board 
has framed the issue as entitlement to service connection for 
psychiatric disability.  

Review of the record shows that the veteran received 
treatment for a seizure disorder in the 1990s and that during 
a two-week VA hospitalization in June and July 1995 for 
evaluation status post traumatic brain injury for 
neurocognitive evaluation and evaluation of medications by 
psychiatry, he gave a history of beginning to experience 
seizures during service.  Discharge diagnosis included 
seizure disorder.  VA hospital discharge summaries concerning 
hospitalizations in 2000 and 2002 have included status post-
traumatic brain injury/seizure secondary to head-on collision 
in a motor vehicle accident in October 1977 as a diagnosis on 
Axis III.  The RO should contact the veteran and determine 
whether he wishes to file a claim for service connection for 
seizure disorder.  If the veteran files such a claim, the RO 
should then take action as appropriate.  


REMAND

The veteran is seeking service connection for current 
psychiatric disability, which he contends should be granted 
on a presumptive and/or aggravation basis.  

By way of background, the Board notes that in October 1977, 
more than four years before the veteran entered service, he 
was in an automobile accident involving a head injury 
described as a severe contusion and cerebral concussion.  He 
was reportedly unconscious for about an hour following the 
accident and during hospitalization had amnesia for all 
events before and up to the time of the accident.  Other 
injuries included fracture of the right maxilla, fracture of 
lumbar vertebrae, severe sprain of the right ankle with 
fracture of the right talus and multiple contusions and 
lacerations.  During hospitalization, he had delusions and 
severe head and back pain.  Total hospitalization time was 
approximately three weeks.  The final diagnoses included 
severe contusion and cerebral concussion.  

The records from an October 1981 hospitalization at Community 
Hospital indicate that the veteran had previously been 
hospitalized at Saint John's Medical Center in June 1980 when 
he had an organic work-up including an EEG, skull X-ray, 
brain scan and CT scan.  Neurological examination and 
neurological work-up were normal.  Reportedly, a therapeutic 
trial of Lithium was considered for possible manic-depressive 
illness in June 1980.  He reportedly had a pre-1980 history 
of depressive episodes, which had not been treated, and at 
the earlier time demonstrated depressive symptomatology with 
some degree of manic episodes in which he would get 
delusional.  Subsequent to the 1980 hospitalization, the 
veteran was followed as an outpatient during which time he 
stopped taking Haldol and declined to try Lithium.  He was 
reportedly very irregular in his outpatient visits between 
June 1980 and October 1981.  Other records indicate that the 
veteran was also hospitalized at Saint John's Medical Center 
in July 1980 at which time he had been having a manic episode 
with the diagnosis of manic depressive illness, manic type 
with paranoid psychotic features, religious preoccupation, 
delusions of grandiosity, pressured speech and hypomanicky 
behavior.  

In October 1981, the veteran was hospitalized at Community 
Hospital with a chief complaint of acute depression and 
reported that he had been depressed within the past few 
weeks.  On examination, his speech showed distractibility and 
he had some feelings of extrasensory perception, 
communicating with God and a definite thought disorder.  The 
diagnostic impression was acute depression and rule out 
manic-depressive illness, bipolar I.  He was transferred to 
Saint John's Medical Center with manic symptomatology, 
delusions of grandiosity and poor insight and judgment.  He 
was said to be potentially dangerous to himself or others and 
was admitted on a court order.  He was discharged in mid-
October 1981, and the final diagnostic impression was manic-
depressive illness, manic stage, with paranoid features; 
borderline personality; and drug abuse, nonspecific.  
Trilafon and individual and family therapy were prescribed.  
He was readmitted at Community Hospital for 5 days in late 
October 1981 with acute psychotic symptomatology, panic 
episodes, paranoid fears, paranoid delusions and delusions of 
persecution.  He responded to tranquillizer medication.   He 
did not like Thorazine and responded to Trilafon.  The final 
diagnostic impression was manic-depressive illness, bipolar 
I.  

At his service entrance examination in December 1981, the 
veteran denied that he now had or had ever had depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  He also denied any periods of 
unconsciousness.  On examination, he was evaluated as 
psychiatrically normal.  At a March 1982 physical examination 
for submarine duty, the veteran again denied that he had ever 
had or now had depression, loss of memory or amnesia, nervous 
trouble of any sort or periods of unconsciousness.  On 
clinical examination, he was evaluated as psychiatrically 
normal.  On the examination report, it was noted that the 
veteran was not seen by a psychiatrist.  

In a November 1982 memorandum, the commanding officer (CO) of 
the submarine on which the veteran was a crewmember requested 
a medical examination of the veteran to determine his 
suitability for duty in submarines.  The CO noted that the 
veteran was having serious problems adapting to submarine 
life and exhibited serious emotional instability.  He pointed 
out that the veteran had difficulty getting along with others 
and had received nonjudicial punishment for a racial slur.  
On interview with a physician, the veteran was openly hostile 
and aggressive.  He was referred to the neuropsychiatry 
clinic at the naval regional medical center in Charleston, 
South Carolina.  When examined in early December 1982, the 
veteran was uncooperative and evasive.  There was no evidence 
of a thought disorder and the veteran was not delusional.  
Testing was recommended, but the veteran was uncooperative 
and was unable to complete the tests after more than 3 hours.  
The examiner said that evaluation was hampered by the 
veteran's uncooperativeness, but it was clear he had a severe 
personality disorder, passive-aggressive type.  The veteran 
was recommended for administrative separation from service 
for unsuitability.  

The report of the medical examination for release from active 
duty conducted in March 1983 shows that on clinical 
examination, the veteran was evaluated as psychiatrically 
normal.  In April 1983, the medical officer of the submarine 
group stated that complete neurological and psychiatric 
examinations had been completed and the history had been 
reviewed.  He said there was no evidence of any neurological 
or psychiatric disorder other than personality disorder.  The 
veteran was discharged from service in early April 1983.  

In late April 1983, the veteran was admitted to Saint John's 
Medical Center on emergency detention, and his mental status 
showed irritability and insomnia, paranoid delusional 
thinking and delusions of persecution.  The discharge 
diagnosis in early May 1983 was bipolar I disorder with 
paranoid features and mixed personality disorder.  The 
veteran was rehospitalized on an emergency detention and 
court order in early June 1983.  According to the history and 
physical examination report, he said everybody was messing up 
his mind including people in the navy, his parents and 
others.  He had paranoid persecutory delusions of being brain 
washed, using telepathy and being controlled.  He admitted 
difficulty sleeping, restlessness and suicidal feelings.  He 
seemed to be extremely suicidal and homicidal and was 
somewhat manic and felt that he could control the situation.  
He considered himself simply as a passive-aggressive 
personality and had no insight into his psychosis.  This had 
been going on for several weeks and probably for months 
without much remission in between, but seemed to fluctuate 
and stay for a few days to a few hours in terms of the 
psychosis.  The diagnosis was:  manic-depressive illness with 
paranoid psychosis; borderline personality; rule out 
schizophrenia, paranoid type.  

A transfer summary from Saint John's Medical Center shows 
that the veteran remained hospitalized at Saint John's from 
early June 1983 to late July 1983.  He was noted to have a 
history of manic episodes in the past and a history of a head 
injury and cerebral contusion in 1977.  Psychological testing 
showed paranoid psychoses and interpersonal problems.  He 
responded positively to Prolixin and Lithium.  Further 
psychiatric inpatient hospitalization was recommended and 
transfer was arranged.  The physician said the diagnosis 
would likely be schizoaffective disorder and mixed 
personality disorder with passive aggressive and borderline 
traits.  The physician noted there was a history of 
organicity but said he could not elicit any organicity except 
on psychological testing, which showed minimal organicity.  

Records from Larue D. Carter Memorial Hospital show 
hospitalization from late July 1983 to mid-October 1983.  On 
the admission note, it was noted that the veteran had a 
history of outpatient mental health care starting in 1979 
after he reported having seen God and having communicated 
with the birds.  The history reported in the admission note 
went on to state that the veteran was noted to have joined 
the navy and it was reported that while in the navy he was 
taunted by peers, was involved in several fights and was 
unable to develop friendships.  The veteran said he tried to 
obtain legal proceedings against several officers and was 
offered an honorable discharge 18 months after entering 
service.  He reportedly told his father that the officers 
were "controlling my mind" and that he felt cockroaches 
crawling through his head and when he ate food, it came out 
the "suboccipital area."  On return from the navy, he 
accused his parents of controlling his mind and said he was 
no good to anyone, couldn't make friends or hold a job and 
wanted to die.  He was hospitalized and improved on Lithium 
and Prolixin and was then transferred to Larue D. Carter 
Memorial Hospital.  On review of this history and examination 
of the veteran, the impression of the admitting physician at 
Larue D. Carter Memorial Hospital was that the veteran's 
history suggested schizoaffective disorder, now responding to 
Lithium and Prolixin.  The physician said he doubted a 
relationship to the head injury.  

The final summary from Larue D. Carter Memorial Hospital for 
the July 1983 to October 1983 hospitalization shows that the 
veteran underwent extensive psychological testing.  It was 
stated that the overall pattern of results were consistent 
with a mild to moderate bilateral cerebral dysfunction with 
frontal temporal regions of the left cerebral hemisphere and 
temporal parietal of the right cerebral hemisphere most 
compromised, the left side being greater.  Medications were 
stopped after one week of hospitalization, and the veteran 
remained off the medications for the remainder of the 
hospitalization.  He interacted well with his peers but was 
manipulative and immature at times.  The temporary commitment 
expired in October 1983.  The DSM III diagnosis was:  Axis I 
organic personality syndrome, principal; Axis II none; Axis 
III closed head injury (by history).  The veteran was 
discharged on no medications.  

The veteran was next hospitalized at Saint John's Medical 
Center in February 1984.  He was admitted with emergency 
detention papers signed by his mother.  He had become very 
depressed over the previous 10 days.  He was unable to sleep 
and believed that he had evil spirits possessing him.  He had 
extreme fear and believed he would die in 24 hours.  During 
hospitalization he responded well in terms of his delusional 
thinking, which consisted of paranoid delusions, thought 
control and psychotic behavior associated with it.  He had 
manic and depressive symptomatology.  A history of 
neurological dysfunction was found on psychological testing, 
but on organic workup he showed basically no evidence of 
organicity clinically, as well as on the basic organic 
workup.  He responded to Prolixin in terms of his delusional 
thinking and to Lithium with reference to his affective 
symptomatology.  He also showed a combination of borderline 
personality and passive aggressive personality, and possibly 
organic personality.  The final diagnosis was:  bipolar 
affective disorder, mixed with paranoid psychotic features; 
organic delusional syndrome; rule out schizoaffective 
disorder; borderline personality; organic delusional syndrome 
history to be ruled out.  

Over the years from 1985 to 2002, the veteran was 
hospitalized on many occasions and Axis I diagnoses over the 
years included:  schizoaffective disorder; substance abuse; 
bipolar affective disorder, manic; adjustment disorder with 
anxious mood; organic delusional syndrome; organic affective 
disorder, manic, secondary to closed head injury; organic 
personality disorder (variously designated as on Axis I or 
Axis II); organic personality syndrome; mood disorder with 
mixed features secondary to traumatic brain injury with 
history of marijuana and crack cocaine abuse; bipolar 
disorder with schizoaffective disorder; bipolar disorder, 
manic with psychotic features, and personality change due to 
old head injury (dysinhibitory type).  

The Board notes that in a March 1988 VA social work service 
admission summary in conjunction with hospitalization for an 
alcohol treatment program, the veteran reported that in 
service he felt picked on and persecuted, which he felt was 
overlooked by officers.  He said that he began to hear voices 
in service and now continued to "hallucinate" when he was 
off of his medications.  The Board further notes that in VA 
hospital discharge summaries concerning hospitalizations from 
1998 to 2002, the reported Axis I diagnoses have been 
schizoaffective disorder, bipolar type, and alcohol/cannabis 
abuse.  

The veteran contends, in effect, that his current psychiatric 
disability, if present before service, was aggravated by 
service with the aggravation shown by the psychiatric 
symptoms manifested in service (which he implies were 
misdiagnosed as a personality disorder) and the psychiatric 
symptoms shown following service.  Alternatively, he in 
effect argues that schizoaffective disorder was first 
diagnosed in the year following service warranting the 
finding of incurrence in service on a presumptive basis.  
Another argument is that although a psychosis was not 
diagnosed in service, it existed before service and the 
evidence of that disability in the year following service 
warrants the finding of aggravation in service on a 
presumptive basis.  

Although the record includes extensive medical records, it is 
the opinion of the Board that a current examination of the 
veteran and medical opinions concerning the veteran's 
psychiatric disorder(s) would facilitate a decision on the 
pending claim.  The Board further notes that in a recent 
precedent opinion the VA General Counsel held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03.  The General Counsel further held that the claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The General 
Counsel determined that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel concluded that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  Because 
the RO has not yet considered the claim in light of the 
recent general counsel opinion, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition, it does not appear that the RO 
considered the November 2002 revisions to 38 C.F.R. 
§ 3.307(d), which as revised allows presumptive service 
connection based on aggravation.  

Additionally, in view of the Axis I diagnosis of organic 
personality syndrome during hospitalization from July to 
October 1983, the diagnosis of organic delusional syndrome 
during hospitalization in February 1984 and the appearance of 
those diagnoses in subsequent years, the record raises the 
issue of entitlement to service connection for organic 
residuals of the 1977 head injury.  This claim would involve 
medical determinations as to history and manifestations of 
psychiatric disorder(s) as does the pending claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Since the matter of entitlement 
to service connection of organic residuals of a head injury 
in terms of psychiatric disability is so closely related to 
the current issue concerning service connection for 
psychiatric disability, the issues should be considered at 
the same time.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
from which he received treatment or 
evaluation for any psychiatric 
disability, including organic residuals 
of his 1977 head injury, at any time from 
October 1977 to December 1981.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file medical records identified by 
the veteran that have not been obtained 
previously.  In any event, with 
authorization from the veteran, the RO 
should attempt to obtain records 
pertaining to hospitalization at Saint 
John's Medical Center, 2015 Jackson 
Street, Anderson, Indiana 46014 in June 
1980 and from July 1, 1980 to July 18, 
1980.  

2.  The RO should undertake any indicated 
development pertaining to the issue of 
entitlement to service connection for 
organic residuals of a head injury.  In 
so doing, the RO must ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002)), in 
addition to that requested herein, are 
fully complied with and satisfied.  See 
38 C.F.R. § 3.159 (2002); see also 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

3.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and etiology of any 
current psychiatric disability to include 
any organic residuals of the 1977 head 
injury.  All indicated tests or studies 
should be performed.  The psychiatrist 
should be requested to review the claims 
file, including pre-service medical 
records, service medical and 
administrative records and post-service 
medical records and respond to the 
following:  

(a)  Based on examination results and 
review of the entire record, the 
psychiatrist should be requested to 
identify any psychiatric disability, 
including any organic residuals of the 
1977 head injury, that pre-existed 
service.  For each such disability, the 
psychiatrist should then state whether, 
and if so to what extent, any such 
preservice psychiatric disability, 
including any organic residuals of the 
1977 head injury, was manifested in 
service.  The psychiatrist should state 
whether in-service manifestations of a 
preexisting Axis I psychiatric disability 
showed an increase in severity of the 
disability, and if so, whether that 
increase was beyond the natural progress 
of the disease.  The psychiatrist should 
state whether any such disability is 
related to any current psychiatric 
disability.  

(b)  In addition, the psychiatrist should 
state, again after review of the entire 
record, whether there is any psychiatric 
disability, including organic residuals 
of the 1977 head injury, that was present 
before service, was not demonstrated in 
service but was manifested in the year 
after service.  For any such disability, 
the psychiatrist should state whether the 
manifestations in the year following 
service show an increase in severity of 
the pre-existing disability, and if so, 
whether the increase in disability was 
due to the natural progress of the 
disease.  The psychiatrist should state 
whether any such disability is related to 
any current psychiatric disability.  

(c)  The psychiatrist should also state, 
again after review of the entire record 
(including such evidence as the statement 
made by the veteran in July 1983 that in 
service officers were controlling his 
mind, cockroaches were crawling through 
his head and food came out of his 
suboccipital area and the statement in 
March 1988 that he began to hear voices 
during service), whether any psychiatric 
disability, including organic residuals 
of the 1977 head injury, was first 
manifest in service or was first manifest 
in the year following service.  The 
psychiatrist should state whether any 
such disability is related to any current 
psychiatric disability.  

The claims files and a copy of this 
remand must be provided to the 
psychiatrist for review of pertinent 
documents.  

4.  Then, after undertaking any 
additional development deemed warranted, 
and in light of the evidence obtained 
pursuant to the requested development, 
the RO should adjudicate the claim of 
entitlement to service connection for 
organic residuals of a head injury and 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability.  In so doing, the RO should 
consider the applicability of 38 U.S.C. 
§ 1111 and 38 U.S.C. § 1153 to the claim 
as well as the applicability of 38 U.S.C. 
§ 1112(a) as implemented by 38 C.F.R. 
§§ 3.307, 3.309.  See VAOPGCPREC 3-03; 
see also 67 Fed. Reg. 67292 (2002).  If 
the claim of entitlement to service 
connection for psychiatric disability is 
not granted to the satisfaction of the 
veteran, the RO should issue a 
supplemental statement of the case as to 
that issue, and the veteran and his 
representative should be provided an 
opportunity to respond.  If the claim of 
entitlement to service connection for 
organic residuals of a head injury is not 
granted, and the veteran provides a 
timely notice of disagreement with that 
decision, the RO should issue a statement 
of the case that addresses all evidence 
considered by the RO and informs the 
veteran of the laws and regulations 
pertinent to his claim.  The veteran 
should be advised of the procedures and 
time limits for filing a timely 
substantive appeal.  

Thereafter, the case should be retuned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


